 In the Matter of FAIRMONT CREAMERY COMPANY, DEVILS LAKE, NORTHDAKOTAandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS, LOCAL 581 (A. F. OF L.)Case No. C-1982.-Decided October 31, 19./1Jurisdiction:dairy products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Anthony E. Molina,for the Board.Mr. Leonard A. FlansburgandMr. Charles H. Flansburg,of LincolnNebr., andMr. M. S. Hartman,ofDevils Lake, N. Dak., for theRespondent.Mr. Floyd Coverston,of Grand Forks, N. Dak., for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDER.STATEMENT OF THE CASEUpon second amended charges duly filed by International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, Local 581(A. F. of L.), herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theEighteenth Region (Minneapolis, Minnesota), issued its complaintdated August 27, 1941, against Fairmont Creamery Company, DevilsLake, North Dakota, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5),and Section 2 (6) and (7) of the National Labor Relations Act, 49.Stat. 449, herein called the Act.Copies of the complaint and noticeof hearing were duly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged in sub-stance : (1) that on or about January 28, 1941, March 8,.1941, August 15,1941, and August 21, 1941, and at all times in between said dates andat all times thereafter, up to the date of issuance of the complaint, therespondent refused to bargain collectively with the Union as the rep-36 N. L. R. B., No. 132.622 FAIRMONT CREAMERY COMPANY623resentative of its employees in an appropriate bargaining unit althoughthe Union had previously " been, designated by a majority of employeesin said unit as their representative for the purposes of collective bar-gaining; (2) that the respondent discharged or laid off Casimir Mastelon or about September 28, 1940, and at all times thereafter refused toreinstate or reemploy him, because he joined and assisted the Unionand engaged in concerted activities with other employees for thepurposes of collective bargaining and other mutual aid and protection.On or about September 6, 1941, the respondent filed an answer andon September 18,1941, an amended answer, admitting certain allega-tions of the complaint with regard to the nature and extent of itsbusiness, but denying the allegations of unfair labor practices andalleging certain affirmative defenses.Pursuant to notice a hearing was begun on September 18, 1941, atDevils Lake, North Dakota, before Mortimer Riemer, the Trial Exam-iner duly designated by the Chief Trial Examiner, and was concludedwhen the parties announced that they had entered into a stipulationsettling the matters at issue.Thereafter a stipulation was enteredinto between the respondent, the Union, and counsel for the Board.The stipulation provides as follows :IT ISHEREBYSTIPULATED AND AGREED by and between the Fair-mont Creamery Company, a corporation, hereinafter called re-spondent, by its attorneys, Leonard A. Flansburg, Charles H.Flansburg, and M. S. Hartman; International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers, Local 581,affiliatedwith the American Federation of Labor, hereinaftercalled the Union, by its representative Floyd Coverston, BusinessAgent; and Anthony E. Molina, as attorney for the NationalLabor Relations Board, that :1.Upon a second amended charge duly filed by Floyd Coverston,Business Agent; on behalf of the Union, the National Labor Rela-tions Board, hereinafter called the Board, by the Regional Director of the Eighteenth Region, issued its Complaint dated the27th day of August 1941, against the respondent, stating thecharges and alleging that the respondent had engaged in, and wasengaging in, unfair labor practices affecting commerce within themeaning of Section 8, subdivisions (1), (3), and (5), and Section2, subdivisions (6) and (7) of the National Labor Relations Act,49 Stat. 449.The said Complaint, accompanied by Notice of Hear-ing, was duly served on the respondent and on the Union; and ahearing upon the allegations set forth in said Complaint wasscheduled by the Notice of Hearing to begin on the 18th day ofSeptember 1941, at Devils Lake, North Dakota.The hearing hav-ing been opened on that date and the pleadings, including the 624DECISIONSOF NATIONAL LABOR RELATIONS BOARDComplaint and Amended Answer and Notices having been intro-duced in evidence as a part of the.record in the case, the hearingwas adjourned awaiting further order of the Trial Examiner.2.Without admitting that the unfair labor practices allegedin the Complaint have been committed, the respondent now joinsin this Stipulation and agreement to the end that this matter maybe amicably settled.3.All of the parties hereto waive the right to a further hearingand to the taking of testimony or the further submission of evi-dence and to any other or further proceedings preliminary to theissuance of an order herein under the National Labor RelationsAct or the Rules and Regulations of the National Labor RelationsBoard.4.The Second Amended Charge, the Complaint, Notice ofHearing, Amended Answer of the Fairmont Creamery Companyand the documents now introduced in evidence before the TrialExaminer and made a part of the record in this case, and thisStipulation shall constitute the entire record in this proceeding.Said documents shall be entered in and made a part of therecord herein by filing with the Chief Trial Examiner of theNational Labor Relations Board, at Washington, D. C.5.The respondent is a corporation organized and existing underand by virtue of the laws of the State of Delaware and has beensince August 27, 1936, authorized to transact business in the Stateof North Dakota, with its principal place of business at Omaha,Nebraska, and is engaged in the business as set forth and admittedin the pleadings, and as described in Paragraphs 1, 2, 3, and 4,of the Complaint.At the plant of the company at Devils Lake,the company manufactures 3,000,000 pounds of butter, handlesand processes approximately 16,000 cases of eggs; 600,000 poundsof poultry, 400,000 pounds of turkeys, and 100,000 pounds of milkand cream per year.The market value of the manufactured prod-ucts is in excess of one million dollars, and more than 70 per cent ofsuch manufactured products are transported and sold in 'Statesoutside of North Dakota.-6.For this proceeding only the respondent stipulates to theabove facts and admits that the operations of the respondent occurin commerce within the meaning of Section 2 (6) and (7) ofthe Act.7.The Union, affiliated with the American Federation of Labor,is a labor organization within the meaning of Section 2 (5) oftheAct.The Union admits to membership employees of therespondent. FAIRMONT CREAMERY COMPANY6258.All employees of the respondent at Devils Lake, North Da-kota, including truck drivers, but excluding all supervisory em-ployees, the office force, salesmen who do not drive trucks, andbuyers outside the city limits of Devils Lake, employed by therespondent at its Devils Lake plant, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.The Union, on August 14, 1941, andat all times thereafter, has been the representative for the pur-poses of collective bargaining of the employees within the saidunit, and therefore was on August 14, 1941, and at all times there-after has been the exclusive representative of all employees withinsaid unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.9.Upon full investigation and from the showing made by therespondent, it has been determined that the' respondent didnot, by its officers or agents, either discharge or refuse to reinstateor to reemploy Casimir Mastel, an employee at the Devils Lakeplant, on the ground that he had joined or assisted the Union,or had engaged in activities with other employees for the purposeof collective bargaining, and'that the respondent did not, on anysuch ground, discriminate, and is not discriminating, against saidemployee..10.All of the parties hereto expressly consent and agree thatupon the Stipulation and the record herein, the National LaborRelations Board may enter an order providing as follows :(1)The respondent, the Fairmont Creamery Company, itsofficers, agents, successors and assigns, shall not :(a)Refuse to bargain collectively with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers, Local 581, (A. F. of L.) as the exclusive representativeof all its employees at Devils Lake, North Dakota, includingtruck drivers, but excluding all supervisory employees, the officeforce, salesmen who do not drive trucks, and buyers outside thecity limits of Devils Lake in respect to rates of pay, wages, hoursof employment and other conditions of employment;(b) In any other manner interfere with, restrain, or coerceits employees in the exercise of the right to self-organization,to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, or toengage in concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act.433118-42-vol. 36-41 626DECISIONSOF NATIONAL LABORRELATIONS BOARD(2)The respondent,Fairmont Creamery Company, its officers,agents, successors or assigns,shall take the following affirmativeaction to effectuate the policies of this Act :(a)Upon request,bargain collectively'with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers, Local 581 (A.F. of L.).as, the exclusive bargainingagent of the employees in the bargaining unit above referredto in respect to rates of pay, wages,Hours of employment, andother conditions of employment;(b)Post immediately in conspicuous places in its plant atDevils Lake, North Dakota, and maintain for a period of leastsixty(60) consecutive days from the date of posting,noticesto its employees stating that the respondent will not discourage,interfere with, or restrain its employees by conduct.as referredto in Paragraphs(1) (a) and(b) of this order;and that re-spondent's employees are free to become or remain members ofthe International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers,Local 581 (A. F. of L.),and that therespondent will not in any way interfere with or discriminateagainst any employee because of membership or activity in suchorganization ;(c)Notify the Regional Director for the Eighteenth Regionin writing,within twenty(20) days from the date of this orderwhat steps the respondent has taken to comply herewith; andfurther notify the Regional.Director for the Eighteenth Region,in writing when the respondent has completed the affirmativeaction provided for and what further steps respondent hastaken to comply herewith.(3)The respondent has not engaged in any unfair laborpractices under Section 8,subdivision(3) of the National LaborRelations Act by discharging or laying off or refusing to employCasimir Mastel, and the charges relating thereto, as set forthin.the Complaint,are hereby dismissed with prejudice..:11..All of the parties hereto expressly consent and agree that,upon application of the National Labor Relations Board, theappropriate United States Circuit Court of Appeals may entera decree enforcing the order hereinabove agreed to in the formsand terms hereinabove set forth,and hereby expressly waive anyright to contest the entry of said decree or to receive furthernotice of the application for or entry of said decree,provided that acopy of said decree shall be served upon the respondent after itsentry. FAIRMONT CREAMERY COMPANY627This Stipulation and all agreements made herein are subjectto the approval of the NationalLaborRelations Board, and thisStipulation shall become effective immediately upon notice to theparties,of the granting of such approval. Should the NationalLaborRelations Board fail to approvethisStipulation withinthirty (30) days from the date of signing thereof, this Stipulationshall be null and void and of no effect.This Stipulation constitutes the entireagreementbetween theparties hereto,and no verbal agreement of any kind has been madewhich alters,detracts from, or adds to this Stipulation.On October 9, 1941, the Board issued an order approving the stip-ulation,making it a part of the record,.and, pursuantto Article II,Section 36,of NationalLaborRelations Board Rules and Regula-tions-Series 2, as amended,transferring the proceeding to the Boardfor the purpose of entry of a decision and orderpursuant to theprovisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFairmont CreameryCompany,DevilsLake, NorthDakota, is aDelaware corporation,authorized to transact business in the Stateof NorthDakota, with its principal place of business at Omaha, Ne-braska.In the course and conduct of its business it owns and operatesat Devils Lake, North Dakota, the plant involvedin this proceeding,hereinafter called the Devils Lake plant,where it is engaged in theproduction,processing,sale, and distribution of poultry,eggs, feedsand poultry supplies, ice cream, milk,cream, butter,and other poultryand dairy products.At theDevils Lake plant the respondent annually,manufactures 3,000,000 pounds of butter and handles and processesapproximately 16,000 cases of eggs, 600,000 pounds of poultry,400,000pounds ofturkeys, and100,000 pounds of milk and cream.The mar-ket value of the manufactured products is in excess of $1,000,000 an-nually, andmore than 70 per cent of such manufactured products aretransported and sold outside the Stateof North Dakota.Therespond-ent admits for the purposes of this proceeding that its operations occurin commercewithin themeaning of Section 2(6) and(7) of theAct.We find thatthe above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States. 628DECISIONSOF NATIONAL LABORRELATIONS BOARDORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Fairmont Creamery,Company, Devils. Lake, NorthDakota, its officers, agents, successors, and assigns :1.Shall not :(a)Refuse to bargain collectively with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, Local 581,(A. F. of L.) as the exclusive representative of all its employees. atDevils Lake, North Dakota, including truck drivers, but excludingall supervisory. employees, the office force, salesmen who do not drivetrucks, and buyers outside the city limits of Devils Lake in respectto rates of pay, wages, hours of employment and other conditions ofemployment;(b) In any other manner interfere with, restrain, or coerce its em-ployees in the exercise of the right to self-organization, to form, join orassist labor organizations,, to bargain collectively through representa-tives of their own choosing, or to engage in concerted activities for thepurpose of collective bargaining, or,other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act.2.Shall take the following affirmative action to effectuate the policiesof the Act :(a)Upon request, bargain collectively with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers, Local581 (A. F. of. L.) as the exclusive bargaining agent of the employeesin the bargaining unit above referred to in respect to rates of pay,wages, hours of employment, and other conditions of employment;(b)Post. immediately in conspicuous places in -its plant at DevilsLake, North Dakota, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating that the respondent will not discourage, interfere with, orrestrain its employees by conduct as referred to in Paragraphs (1) (a)and (b) of this order; and that respondent's employees are free tobecome or remain members of the International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers, Local 581 (A. F. of L.),and that the respondent will not in any way 'interfere with or dis-criminate against any employee because of membership or activityin such organization;(c)Notify the Regional Director for the Eighteenth Region in writ-ing, within twenty (20) days from the date of this order what stepsthe respondent has taken to comply herewith; and further 'notify the FAIRMONT CREAMERY COMPANY629Regional Director for the Eighteenth Region in writing when therespondent has completed the affirmative action provided for and whatfurther steps respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed with prejudice in so far. as it alleges that the respondenthas engaged in unfair labor practices within the meaning of Section8 (3) of the Act by discharging or laying off or refusing to reemployCasimir Mastel.MR. GERAPw D. REILLY took no part in the consideration of the aboveDecision and Order.